Exhibit 10.1

TALEND S.A. 2017 EMPLOYEE STOCK PURCHASE PLAN

 

EFFECTIVE DATE: OCTOBER 31, 2017

 

AMENDED AND RESTATED ON AUGUST 22, 2019

 

AS LAST APPROVED BY SHAREHOLDERS ON JUNE 25, 2019

 

1. GENERAL; PURPOSE.

 

(a) The Plan provides a means by which Eligible Employees of the Company and
certain Designated Companies may be given an opportunity to purchase ADSs. The
Plan permits the Company to grant a series of Purchase Rights to Eligible
Employees under an Employee Stock Purchase Plan.

 

(b) The Company, by means of the Plan, seeks to retain the services of such
Eligible Employees, to secure and retain the services of new Eligible Employees
and to provide incentives for such persons to exert maximum efforts for the
success of the Company and its Related Corporations and Affiliates.

 

(c) The Plan includes two components: a 423 Component and a Non-423 Component.
The Company intends (but makes no undertaking or representation to maintain) the
423 Component to qualify as an Employee Stock Purchase Plan. The provisions of
the 423 Component, accordingly, will be construed in a manner that is consistent
with the requirements of Section 423 of the Code, including without limitation,
to extend and limit Plan participation in a uniform and non-discriminating
basis. In addition, this Plan authorizes grants of Purchase Rights under the
Non-423 Component that do not meet the requirements of an Employee Stock
Purchase Plan. Except as otherwise provided in the Plan or determined by the
Board, the Non-423 Component will operate and be administered in the same manner
as the 423 Component. In addition, the Company may make separate Offerings which
vary in terms (provided that such terms are not inconsistent with the provisions
of the Plan or the requirements of an Employee Stock Purchase Plan, except in
each case with respect to a Non-423 Component), and the Company will designate
which Designated Company is participating in each separate Offering.

 

2. ADMINISTRATION.

 

(a) The Board will administer the Plan. 

 

(b) The Board will have the power, subject to, and within the limitations of,
the express provisions of the Plan:

 

(i) To determine how and when Purchase Rights will be granted and the provisions
of each Offering (which need not be identical).

 

(ii) To designate from time to time which Related Corporations of the Company
will be eligible to participate in the Plan as Designated 423 Corporations or as
Designated Non-423 Corporations, which Affiliates may be excluded from
participation in the Plan, and which Designated Companies will participate in
each separate Offering (to the extent that the Company makes separate
Offerings).

 

(iii) To construe and interpret the Plan and Purchase Rights, and to establish,
amend and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan, in a manner and to the extent it deems necessary or expedient to make the
Plan fully effective.

 








(iv) To settle all controversies regarding the Plan and Purchase Rights granted
under the Plan.

 

(v) To suspend or terminate the Plan at any time as provided in Section 12.

 

(vi) To amend the Plan at any time as provided in Section 12.

 

(vii) Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company, its Related
Corporations, and Affiliates and to carry out the intent that the 423 Component
be treated as an Employee Stock Purchase Plan.

 

(viii) To adopt such rules, procedures and sub-plans relating to the operation
and administration of the Plan as are necessary or appropriate under applicable
local laws, regulations and procedures to permit or facilitate participation in
the Plan by Employees who are foreign nationals or employed or located outside
the United States. Without limiting the generality of, but consistent with, the
foregoing, the Board specifically is authorized to adopt rules, procedures, and
sub-plans, which, for purposes of the Non-423 Component, may be beyond the scope
of Section 423 of the Code, regarding, without limitation, eligibility to
participate in the Plan, handling and making of Contributions, establishment of
bank or trust accounts to hold Contributions, payment of interest, conversion of
local currency, obligations to pay payroll tax, determination of beneficiary
designation requirements, withholding procedures and handling of ADS issuances,
any of which may vary according to applicable requirements.

 

(c) Notwithstanding the foregoing, any officer of the Company shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election that is the responsibility of or that is
allocated to the Company in this Plan, provided that the officer is duly
authorized with respect to such matter, right, obligation, determination or
election.

 

(d) All determinations, interpretations and constructions made by the Board in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.

 

3. ADSS SUBJECT TO THE PLAN.

 

(a) Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the aggregate maximum number of ADSs that may be issued under the
Plan shall be 679,484, which represents the sum of (x) the number of ADSs
available for issuance during the period from June 25, 2019 through and
including December 25, 2020, pursuant to authority delegated by shareholders at
the Annual Combined General Meeting of shareholders on June 25, 2019, will not
exceed 571,000 ADSs,  and (y) the past issuance of 108,484 ADSs issued under the
Plan since the Effective Date and before June 25, 2019.

 

(b) If any Purchase Right granted under the Plan terminates without having been
exercised in full, the ADSs not purchased under such Purchase Right will again
become available for issuance under the Plan.

 

(c) The ADSs purchasable under the Plan will be authorized but unissued or
reacquired ADSs, including ADSs repurchased by the Company on the open market.

 

4. GRANT OF PURCHASE RIGHTS; OFFERING.

 

(a) The Board may from time to time grant or provide for the grant of Purchase
Rights to Eligible Employees under an Offering (consisting of one or more
Purchase Periods) on an Offering Date or Offering Dates selected by the Board.
Each Offering will be in such form and will contain such terms and conditions as
the Board will deem appropriate, and, with respect to the 423 Component, will
comply with the requirement of Section 423(b)(5) of the Code that all Employees
granted Purchase Rights will have the same rights and

-2-




privileges. The terms and conditions of an Offering will be incorporated by
reference into the Plan and treated as part of the Plan. The provisions of
separate Offerings need not be identical, but each Offering will include
(through incorporation of the provisions of this Plan by reference in the
Offering Document or otherwise) the period during which the Offering will be
effective, which period will not exceed 27 months beginning with the Offering
Date, and the substance of the provisions contained in Sections 5 through 8,
inclusive.

 

(b) If a Participant has more than one Purchase Right outstanding under the
Plan, unless he or she otherwise indicates in forms delivered to the Company:
(i) each form will apply to all of his or her Purchase Rights under the Plan,
and (ii) a Purchase Right with a lower exercise price (or an earlier-granted
Purchase Right, if different Purchase Rights have identical exercise prices)
will be exercised to the fullest possible extent before a Purchase Right with a
higher exercise price (or a later-granted Purchase Right if different Purchase
Rights have identical exercise prices) will be exercised.

 

(c) The Board will have the discretion to structure an Offering so that if the
Fair Market Value of an  ADS on the first Trading Day of a new Purchase Period
within that Offering is less than or equal to the Fair Market Value of an
 ADS on the Offering Date for that Offering, then (i) that Offering will
terminate immediately as of that first Trading Day, and (ii) the Participants in
such terminated Offering will be automatically enrolled in a new Offering
beginning on the first Trading Day of such new Purchase Period.

 

5. ELIGIBILITY.

 

(a) Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate in accordance with Section 2(b), to Employees of a Related
Corporation or an Affiliate. Except as provided in Section 5(b), an Employee
will not be eligible to be granted Purchase Rights unless, on the Offering Date,
the Employee has been employed by the Company, a Related Corporation, or an
Affiliate, as the case may be, for such continuous period preceding such
Offering Date as the Board may require, but in no event will the required period
of continuous employment be equal to or greater than two years. In addition, the
Board may provide that no Employee will be eligible to be granted Purchase
Rights under the Plan unless, on the Offering Date, such Employee’s customary
employment with the Company, the Related Corporation, or the Affiliate, as
applicable, is more than 20 hours per week and more than five months per
calendar year or such other criteria as the Board may determine consistent with
Section 423 of the Code.

 

(b) No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns
securities representing five percent or more of the total combined voting power
or value of all classes of shares of the Company or of any Related Corporation.
For purposes of this Section 5(c), the rules of Section 424(d) of the Code will
apply in determining the securities ownership of any Employee, and ADSs which
such Employee may purchase under all outstanding Purchase Rights and options
will be treated as securities owned by such Employee.

 

(c) As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations or Affiliates, do not permit such Eligible Employee’s
rights to purchase ADSs of the Company or any Related Corporation or Affiliates
to accrue at a rate which, when aggregated, exceeds U.S. $25,000 of Fair Market
Value of such ADSs (determined at the time such rights are granted, and which,
with respect to the Plan, will be determined as of their respective Offering
Dates) for each calendar year in which such rights are outstanding at any time.

 

(d) Officers of the Company and any Designated Company, if they are otherwise
Eligible Employees, will be eligible to participate in Offerings under the Plan.
Notwithstanding the foregoing, the Board may provide in an Offering that
Employees who are highly compensated Employees within the meaning of
Section 423(b)(4)(D) of the Code will not be eligible to participate.



-3-




 

6. PURCHASE RIGHTS; PURCHASE PRICE.

 

(a) On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, will be granted a Purchase Right to purchase up to that number
of ADSs (rounded down to the nearest whole ADS) purchasable either with a
percentage or with a maximum dollar amount, as designated by the Board, but in
either case not exceeding 15% of such Employee’s earnings (as defined by the
Board in each Offering) during the period that begins on the Offering Date (or
such later date as the Board determines for a particular Offering) and ends on
the date stated in the Offering, which date will be no later than the end of the
Offering.

 

(b) The Board will establish one or more Purchase Dates during an Offering on
which Purchase Rights granted for that Offering will be exercised and ADSs will
be purchased in accordance with such Offering.

 

(c) In connection with each Offering made under the Plan, the Board may specify
(i) a maximum number of ADSs that may be purchased by any Participant on any
Purchase Date during such Offering, (ii) a maximum aggregate number of ADSs that
may be purchased by all Participants pursuant to such Offering, and (iii) a
maximum aggregate number of ADSs that may be purchased by all Participants on
any Purchase Date under the Offering. If the aggregate purchase of ADSs issuable
on exercise of Purchase Rights granted under the Offering would exceed any such
maximum aggregate number, then, in the absence of any Board action otherwise, a
pro rata (based on each Participant’s accumulated Contributions) allocation of
the ADSs (rounded down to the nearest whole ADS) available will be made in as
nearly a uniform manner as will be practicable and equitable.

 

(d) The purchase price of ADSs acquired pursuant to Purchase Rights will be not
less than the lesser of:

 

(i) an amount equal to 85% of the Fair Market Value of the ADSs on the Offering
Date; or

 

(ii) an amount equal to 85% of the Fair Market Value of the ADSs on the
applicable Purchase Date.

 

7. PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a) An Eligible Employee may elect to authorize payroll deductions as the means
of making Contributions by completing and delivering to the Company, within the
time specified in the Offering, an enrollment form provided by the Company or
any third party designated by the Company (each, a “Company Designee”). The
enrollment form will specify the amount of Contributions not to exceed the
maximum amount specified by the Board. Each Participant’s Contributions will be
credited to a bookkeeping account for such Participant under the Plan and will
be deposited with the general funds of the Company except where applicable laws
or regulations require that Contributions be deposited with a Company Designee
or otherwise be segregated. If permitted in the Offering, a Participant may
begin such Contributions with the first payroll occurring on or after the
Offering Date (or, in the case of a payroll date that occurs after the end of
the prior Offering but before the Offering Date of the next new Offering,
Contributions from such payroll will be included in the new Offering). If
permitted in the Offering, a Participant may thereafter reduce (including to
zero) or increase his or her Contributions. If required under applicable laws or
regulations or if specifically provided in the Offering, in addition to or
instead of making Contributions by payroll deductions, a Participant may make
Contributions through a payment by cash, check, or wire transfer prior to a
Purchase Date, in a manner directed by the Company or a Company Designee.

 

(b) During an Offering, a Participant may cease making Contributions and
withdraw from the Offering by delivering to the Company or a Company Designee a
withdrawal form provided by the Company. The Company may impose a deadline
before a Purchase Date for withdrawing. On such withdrawal, such

-4-




Participant’s Purchase Right in that Offering will immediately terminate and the
Company will distribute as soon as practicable to such Participant all of his or
her accumulated but unused Contributions without interest and such Participant’s
Purchase Right in that Offering will then terminate. A Participant’s withdrawal
from that Offering will have no effect on his or her eligibility to participate
in any other Offerings under the Plan, but such Participant will be required to
deliver a new enrollment form to participate in subsequent Offerings.

 

(c) Purchase Rights granted pursuant to any Offering under the Plan will
terminate immediately if the Participant either (i) is no longer an Employee for
any reason or for no reason, or (ii) is otherwise no longer eligible to
participate. As soon as practicable, the Company will distribute to such
individual all of his or her accumulated but unused Contributions without
interest.

 

(d) During a Participant’s lifetime, Purchase Rights will be exercisable only by
such Participant. Purchase Rights are not transferable by a Participant, except
by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10.

 

(e) Unless otherwise specified in the Offering or required by applicable law,
the Company will have no obligation to pay interest on Contributions.

 

8. EXERCISE OF PURCHASE RIGHTS.

 

(a) On each Purchase Date, each Participant’s accumulated Contributions will be
applied to the purchase of ADSs (rounded down to the nearest whole ADS), up to
the maximum number of ADSs permitted by the Plan and the applicable Offering, at
the purchase price specified in the Offering. No fractional ADSs will be issued
unless specifically provided for in the Offering.

 

(b) Unless otherwise provided in the Offering, if any amount of accumulated
Contributions remains in a Participant’s account after the purchase of ADSs on
the final Purchase Date in an Offering, then such remaining amount will not roll
over to the next Offering and will instead be distributed in full to such
Participant after the final Purchase Date of such Offering without interest.

 

(c) No Purchase Rights may be exercised to any extent unless the ADSs to be
issued on such exercise under the Plan are covered by an effective registration
statement pursuant to the Securities Act and the Plan is in material compliance
with all applicable U.S. federal and state, foreign and other securities,
exchange control, and other laws applicable to the Plan. If on a Purchase Date
the ADSs are not so registered or the Plan is not in such compliance, no
Purchase Rights will be exercised on such Purchase Date, and the Purchase Date
will be delayed until the ADSs are subject to such an effective registration
statement and the Plan is in material compliance, except that the Purchase Date
will in no event be more than 6 months from the Offering Date. If, on the
Purchase Date, as delayed to the maximum extent permissible, the ADSs are not
registered and the Plan is not in material compliance with all applicable laws
or regulations, as determined by the Company in its sole discretion, no Purchase
Rights will be exercised and all accumulated but unused Contributions will be
distributed as soon as practicable to the Participants without interest.

 

9. COVENANTS OF THE COMPANY.

 

The Company will seek to obtain from each U.S. federal or state, foreign or
other regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Purchase Rights and issue and sell ADSs
thereunder unless the Company determines, in its sole discretion, that doing so
would cause the Company to incur costs that are unreasonable. If, after
commercially reasonable efforts, the Company is unable to obtain the authority
that counsel for the Company deems necessary for the grant of Purchase Rights or
the lawful issuance and sale of ADSs under the Plan, and at a commercially
reasonable

-5-




cost, the Company will be relieved from any liability for failure to grant
Purchase Rights or to issue and sell ADSs on exercise of such Purchase Rights.

 

10. DESIGNATION OF BENEFICIARY.

 

(a) The Company may, but is not obligated to, permit a Participant to submit a
form designating a beneficiary who will receive any ADSs or Contributions from
the Participant’s account under the Plan if the Participant dies before such
ADSs or Contributions are delivered to the Participant. The Company may, but is
not obligated to, permit the Participant to change such designation of
beneficiary. Any such designation or change must be on a form approved by the
Company or as approved by the Company for use by a Company Designee.

 

(b) If a Participant dies, in the absence of a valid beneficiary designation,
the Company will deliver any ADSs and Contributions to the executor or
administrator of the estate of the Participant. If no executor or administrator
has been appointed (to the knowledge of the Company), the Company, in its sole
discretion, may deliver such ADSs and Contributions, without interest, to the
Participant’s spouse, dependents or relatives, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

11. CAPITALIZATION ADJUSTMENTS AND CHANGE IN CONTROL EVENTS.

 

(a) In the event of a Capitalization Adjustment, the Board will appropriately
and proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a), (ii) the class(es) and number of
securities subject to, and the purchase price applicable to outstanding
Offerings and Purchase Rights, and (iii) the class(es) and number of securities
that are the subject of the purchase limits under each ongoing Offering. The
Board will make these adjustments, and its determination will be final, binding,
and conclusive.

 

(b) In the event of a Change in Control, then: (i) any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue outstanding Purchase Rights or may substitute
similar rights (including a right to acquire the same consideration paid to the
shareholders in the Change in Control) for outstanding Purchase Rights, or
(ii) if any surviving or acquiring corporation (or its parent company) does not
assume or continue such Purchase Rights or does not substitute similar rights
for such Purchase Rights, then the Participants’ accumulated Contributions will
be used to purchase ADSs (rounded down to the nearest whole ADS) prior to the
Change in Control under the outstanding Purchase Rights (with such actual date
to be determined by the Board in its sole discretion), and the Purchase Rights
will terminate immediately after such purchase.

 

12. AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.

 

(a) The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable. However, except as provided in Section 11(a) relating to
Capitalization Adjustments, shareholder approval will be required for any
amendment of the Plan for which shareholder approval is required by applicable
laws, regulations or listing requirements, including any amendment that either
(i) materially increases the number of ADSs available for issuance under the
Plan, (ii) materially expands the class of individuals eligible to become
Participants and receive Purchase Rights, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which ADSs may be purchased under the Plan, (iv) materially extends the term
of the Plan, or (v) expands the types of awards available for issuance under the
Plan, but in each of (i) through (v) above only to the extent shareholder
approval is required by applicable laws, regulations, or listing requirements.

 



-6-




(b) The Board may suspend or terminate the Plan at any time. No Purchase Rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

(c) Any benefits, privileges, entitlements, and obligations under any
outstanding Purchase Rights granted before an amendment, suspension, or
termination of the Plan will not be materially impaired by any such amendment,
suspension, or termination except (i) with the consent of the person to whom
such Purchase Rights were granted, (ii) as necessary to comply with any laws,
listing requirements, or governmental regulations (including, without
limitation, the provisions of Section 423 of the Code and the regulations and
other interpretive guidance issued thereunder relating to Employee Stock
Purchase Plans) including without limitation any such regulations or other
guidance that may be issued or amended after the date the Plan is adopted by the
Board, or (iii) as necessary to obtain or maintain any special tax, listing, or
regulatory treatment. To be clear, the Board may amend outstanding Purchase
Rights without a Participant’s consent if such amendment is necessary to ensure
that the Purchase Right or the 423 Component complies with the requirements of
Section 423 of the Code.

 

13. SECTION 409A OF THE CODE; TAX QUALIFICATION.

 

(a) Purchase Rights granted under the 423 Component are intended to be exempt
from the application of Section 409A of the Code under U.S. Treasury Regulation
Section 1.409A-1(b)(5)(ii). Purchase Rights granted under the Non-423 Component
to U.S. taxpayers are intended to be exempt from the application of Section 409A
of the Code under the short-term deferral exception and any ambiguities will be
construed and interpreted in accordance with such intent. Subject to
Section 13(b) below, Purchase Rights granted to U.S. taxpayers under the Non-423
Component will be subject to such terms and conditions that will permit such
Purchase Rights to satisfy the requirements of the short-term deferral exception
available under Section 409A of the Code, including the requirement that the
ADSs subject to a Purchase Right be delivered within the short-term deferral
period. Subject to Section 13(b) below, in the case of a Participant who would
otherwise be subject to Section 409A of the Code, to the extent the Board
determines that a Purchase Right or the exercise, payment, settlement, or
deferral thereof is subject to Section 409A of the Code, the Purchase Right will
be granted, exercised, paid, settled, or deferred in a manner that will comply
with Section 409A of the Code, including U.S. Department of Treasury regulations
and other interpretive guidance issued thereunder, including, without
limitation, any such regulations or other guidance that may be issued after the
adoption of the Plan. Notwithstanding the foregoing, the Company will have no
liability to a Participant or any other party if the Purchase Right that is
intended to be exempt from or compliant with Section 409A of the Code is not so
exempt or compliant or for any action taken by the Board with respect thereto.

 

(b) Although the Company may endeavor to (i) qualify a Purchase Right for
special tax treatment under the laws of the United States or jurisdictions
outside of the United States, or (ii) avoid adverse tax treatment (e.g., under
Section 409A of the Code), the Company makes no representation to that effect
and expressly disavows any covenant to maintain special or to avoid unfavorable
tax treatment, notwithstanding anything to the contrary in this Plan, including
Section 13(a) above. The Company will be unconstrained in its corporate
activities without regard to the potential negative tax impact on Participants
under the Plan.

 

14. EFFECTIVE DATE OF PLAN.

 

The Plan has become effective on the Effective Date and has been amended and
restated in accordance with resolutions of the Board on August 22, 2019.  

 

15. MISCELLANEOUS PROVISIONS.

 

(a) Proceeds from the sale of ADSs pursuant to Purchase Rights will constitute
general funds of the Company.



-7-




 

(b) A Participant will not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, ADSs subject to Purchase Rights unless and
until the Participant’s ADSs acquired on exercise of Purchase Rights are
recorded in the books of the Company (or its transfer agent).

 

(c) The Plan and Offering do not constitute an employment contract. Nothing in
the Plan or in the Offering will in any way alter the at-will nature of a
Participant’s employment, if applicable, or be deemed to create in any way
whatsoever any obligation on the part of any Participant to continue his or
her employment with the Company, a Related Corporation, or an Affiliate, or on
the part of the Company, a Related Corporation, or an Affiliate to continue the
employment of a Participant.

 

(d) The provisions of the Plan will be governed by the laws of the French
Republic without resort to its conflicts of laws rules.

 

(e) If any particular provision of the Plan is found to be invalid or otherwise
unenforceable, such provision will not affect the other provisions of the Plan,
but the Plan will be construed in all respects as if such invalid provision were
omitted.

 

(f) If any provision of the Plan does not comply with applicable law or
regulations, such provision will be construed in such a manner as to comply with
applicable law or regulations.

 

16. DEFINITIONS.

 

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

 

(a) “423 Component” means the part of the Plan, which excludes the Non-423
Component, pursuant to which Purchase Rights that satisfy the requirements for
an Employee Stock Purchase Plan may be granted to Eligible Employees.

 

(b) “ADS” means an American Depositary Share. Each ADS represents one Ordinary
Share.

 

(c) “Affiliate” means any entity, other than a Related Corporation, in which the
Company has an equity or other ownership interest or that is directly or
indirectly controlled by, controls, or is under common control with the Company,
in all cases, as determined by the Board, whether now or hereafter existing.

 

(d) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer the Plan, “Board” also
means such Committee(s). Until and unless the Board of Directors of the Company
determines otherwise, the Compensation Committee of the Board is deemed
appointed by the Board to administer the Plan and shall have all powers of the
Board under the Plan, provided, however, that this delegation is non-exclusive
such that the Board of Directors shall also be entitled to exercise all powers
of the Board under the Plan.

 

(e) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the ADSs subject to the Plan or subject to
any Purchase Right after the date the Plan is adopted by the Board without the
receipt of consideration by the Company through merger, consolidation,
reorganization, recapitalization, reincorporation, dividend in property other
than cash (including securities), large nonrecurring cash dividend, securities
split, liquidating dividend, combination of securities, exchange of securities,
change in corporate structure, or other similar equity restructuring
transaction, as that term is used in Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor thereto).
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company will not be treated as a Capitalization Adjustment.



-8-




 

(f) “Change in Control” means any of the following events: (i) a merger of the
Company into another corporation which is not controlled by the shareholders
controlling the Company immediately before the completion of the relevant
merger, (ii) the sale by one or several shareholders of the Company, acting
alone or in concert, to any acquirer of a number of ADSs resulting in a transfer
of more than fifty percent (50%) of the ADSs and voting rights of the Company to
said acquirer, or (iii) the sale of all or almost all assets of the Company to
any acquirer which are not controlled by the Company or its shareholders.

 

(g) “Code” means the U.S. Internal Revenue Code of 1986, as amended, including
any applicable regulations and guidance thereunder.

 

(h) “Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board in accordance with Section 2(c).

 

(i) “Company” means Talend S.A., which is organized in the legal form of a
société anonyme under the laws of the French Republic.

 

(j) “Contributions” means the payroll deductions or other payments specifically
provided for in the Offering that a Participant contributes to fund the exercise
of a Purchase Right. A Participant may make additional payments into his or her
account if specifically provided for in the Offering, and then only if the
Participant has not already contributed the maximum permitted amount of payroll
deductions and other payments during the Offering.

 

(k) “Designated 423 Corporation” means any Related Corporation selected by the
Board as participating in the 423 Component.

 

(l) “Designated Company” means any Designated Non-423 Corporation or Designated
423 Corporation, provided, however, that at any given time, a Related
Corporation participating in the 423 Component will not be a Related Corporation
participating in the Non-423 Component.

 

(m) “Designated Non-423 Corporation” means any Related Corporation or Affiliate
selected by the Board as participating in the Non-423 Component.

 

(n) “Director” means a member of the Board.

 

(o) “Effective Date” means October 31, 2017.

 

(p) “Eligible Employee” means an Employee who meets the requirements set forth
in the document(s) governing the Offering for eligibility to participate in the
Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in the Plan.

 

(q) “Employee” means any person, including an Officer or Director, who is
treated as an employee in the records of the Company or a Related Corporation
(including an Affiliate). However, service solely as a Director, or payment of a
fee for such services, will not cause a Director to be considered an “Employee”
for purposes of the Plan.

 

(r) “Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

 

(s) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
and the rules and regulations promulgated thereunder.



-9-




 

(t) “Fair Market Value” means, as of any date, the value of the ADSs determined
as follows:

 

(i) If the ADSs are listed on any established stock exchange or traded on any
established market, the Fair Market Value of an  ADS will be the closing sales
price for such ADS as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the ADSs) on the date of
determination, as reported in such source as the Board deems reliable. Unless
otherwise provided by the Board, if there is no closing sales price for the ADSs
on the date of determination, then the Fair Market Value will be the closing
sales price on the last preceding date for which such quotation exists.

 

(ii) In the absence of such markets for the ADSs, the Fair Market Value will be
determined by the Board in good faith in compliance with applicable laws and
regulations and in a manner that complies with Sections 409A of the Code.

 

(u) “Non-423 Component” means the part of the Plan, which excludes the 423
Component, pursuant to which Purchase Rights that are not intended to satisfy
the requirements for an Employee Stock Purchase Plan may be granted to Eligible
Employees.

 

(v) “Offering” means the grant to Eligible Employees of Purchase Rights, with
the exercise of those Purchase Rights automatically occurring at the end of one
or more Purchase Periods. The terms and conditions of an Offering will generally
be set forth in the “Offering Document” approved by the Board for that Offering.

 

(w) “Offering Date” means a date selected by the Board for an Offering to
commence.

 

(x) “Officer” means a person who is an officer of the Company or a Related
Corporation or Affiliate within the meaning of Section 16 of the Exchange Act.

 

(y) “Ordinary Share” means an ordinary share of the Company.

 

(z) “Participant” means an Eligible Employee who holds an outstanding Purchase
Right.

 

(aa) “Plan” means this Talend S.A. 2017 Employee Stock Purchase Plan, including
both the 423 Component and the Non-423 Component, as amended from time to time.

 

(bb) “Purchase Date” means one or more dates during an Offering selected by the
Board on which Purchase Rights will be exercised and on which purchases of ADSs
will be carried out in accordance with such Offering.

 

(cc) “Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date, and ending on a Purchase Date. An Offering may consist of one or
more Purchase Periods.

 

(dd) “Purchase Right” means an option to purchase ADSs granted pursuant to the
Plan.

 

(ee) “Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

 

(ff) “Securities Act” means the U.S. Securities Act of 1933, as amended.

 



-10-




(gg) “Trading Day” means any day on which the exchange or market on which ADSs
are listed, including but not limited to the NYSE, Nasdaq Global Select Market,
the Nasdaq Global Market, the Nasdaq Capital Market, or any successors thereto,
is open for trading.

-11-

